Exhibit 10.3

SECOND AMENDMENT TO

EXECUTIVE EMPLOYMENT AGREEMENT

THIS SECOND AMENDMENT TO EXECUTIVE EMPLOYMENT AGREEMENT, dated as of
September 30, 2011 (the “Amendment Date”) by and between TPC Group Inc., a
Delaware corporation (the “Company”), and Miguel A. Desdin (the “Executive”).

Recitals

The Company and the Executive have entered into an Executive Employment
Agreement effective as of June 1, 2010 and amended as of May 23, 2011 (the
“Employment Agreement”). The Company and the Executive wish to enter into this
amendment to the Employment Agreement, effective as of the Amendment Date (the
“Amendment”).

Agreement

For good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, and intending to be legally bound, the Executive and the
Company agree as follows:

1.        Paragraph 3(b)(xi) of the Employment Agreement is hereby amended in
its entirety to read as follows:

“(xi)    Relocation Benefits.    The Executive shall receive relocation benefits
consistent with the Company’s standard relocation practices for the Company’s
executive employees for the period beginning on the Effective Date and ending on
November 15, 2011.”

2.        Paragraph 3(b)(xii) is hereby amended in its entirety to read as
follows:

“(xii)    Housing Reimbursement.    The Executive owns a single family residence
located at 1708 Buckingham Drive, Roanoke, Texas, 76262 (the ‘Dallas
Residence’). Upon the closing of the sale of the Dallas Residence pursuant to a
contract negotiated at arm’s length, if such sale occurs prior to December 31,
2012, the Company agrees to reimburse the Executive for an amount (if positive)
equal to (1) the sum of the Executive’s purchase price for the Dallas Residence
and capital improvements but not to exceed $900,000, less (2) the sales price of
the Dallas Residence reduced by the amount of commissions, closing costs and
required repairs.

Notwithstanding the foregoing, if the Executive is terminated by the Company for
Cause or if the Executive voluntarily resigns without Good Reason, either of
which events occur within the three-year period beginning on September 30, 2011,
then, as applicable, (1) the Executive agrees to repay to the Company, within 30
days of the Date of Termination, the product of any reimbursement made by the
Company under this Paragraph 3(b)(xii) (including any payment made pursuant to
Paragraph 3(b)(xiii) relating to such reimbursement) times a fraction (A) the
numerator of which is the number of full months remaining after the Date of
Termination in the three-year period beginning on September 30, 2011, and
(B) the denominator of which is thirty six, or (2) if no reimbursement has been
made by the Company under this Paragraph 3(b)(xii) as of the Date of
Termination, the Company shall not be obligated to make any reimbursement
payment as otherwise provided in this Paragraph 3(b)(xii) (including any payment
made pursuant to Paragraph 3(b)(xiii) relating to such reimbursement).”

3.        Paragraph 3(b)(xiii) is hereby amended in its entirety to read as
follows:

“(xiii)    Gross-Up for Taxes.    To the extent any payments are made by the
Company to the Executive pursuant to Paragraphs 3(b)(xi), (xii), or (xvi), the
Company shall pay to the Executive, no later than thirty (30) days after such
payment pursuant to Paragraphs 3(b)(xi), (xii), or (xvi), an additional payment
(the ‘Benefit Gross-Up Payment’) in an amount such that, after payment of all
taxes imposed on any payments pursuant to Paragraphs 3(b)(xi), (xii), or (xvi),
including the Benefit Gross-Up



--------------------------------------------------------------------------------

Payment, (assuming, for this purpose, that the entire amount of any such
payments pursuant to Paragraphs 3(b)(xi), (xii), or (xvi) are taxable at a flat
tax rate of 28%) (the ‘Taxes’), the Executive retains an amount of the Benefit
Gross-Up Payment equal to the amount of the Taxes.”

4.        A new Paragraph 3(b)(xvi) is hereby added to the Employment Agreement
to read as follows:

“(xvi)    Benefit for Purchase of Houston Residence.    If the Executive enters
into a contract for purchase of a Houston Residence prior to March 1, 2012, the
Company agrees to provide the Executive with a payment, on or before March 15,
2012, in an amount such that, after reduction for required federal income and
payroll tax withholding, the Executive receives $200,000 to be used towards the
purchase of such Houston Residence; provided, however, that if there is not
within 60 days a closing on such contract for the Houston Residence, the
Executive must return the $200,000 to the Company within 10 days of receiving
notice from the Company that the payment must be returned.

Notwithstanding the foregoing, if the Executive is terminated by the Company for
Cause or if the Executive voluntarily resigns without Good Reason, either of
which events occur within the one-year period beginning on the date upon which
payment is made under this Paragraph 3(b)(xvi), then, as applicable, (1) the
Executive agrees to repay to the Company, within 30 days of the Date of
Termination, any payment made by the Company under this Paragraph 3(b)(xvi)
(including any corresponding payment made pursuant to Paragraph 3(b)(xiii)) or
(2) if no payment has been made by the Company under this Paragraph 3(b)(xii) as
of the Date of Termination, the Company shall not be obligated to make any
payment as otherwise provided in this Paragraph 3(b)(xvi) (including any
corresponding payment made pursuant to Paragraph 3(b)(xiii)).”

5.        A new Paragraph 3(c) is hereby added to the Employment Agreement to
read as follows:

“(c)    Relocation.    The Executive agrees to relocate with his family to a
residence within the Houston metropolitan statistical area (as defined by the
United States Office of Management and Budget) (the ‘Houston MSA’) (a ‘Houston
Residence’) on or before November 15, 2011 (the ‘Relocation Date’). The
Executive will be considered to have relocated with his family to a Houston
Residence upon the occurrence of any of the following: (1) the Executive
purchases a Houston Residence, (2) the Executive’s children are enrolled in a
school within the Houston MSA, or (3) the Executive is registered to vote in a
county within the Houston MSA.”

6.        Except as otherwise set forth in this Amendment, the terms of the
Employment Agreement shall continue in effect.

7.        This Amendment may be executed in one or more parts, including by
electronic mail or facsimile, each of which shall be deemed to be an original,
but all of which together will constitute one and the same Agreement.

 

EXECUTIVE     TPC GROUP INC. Signed:  /s/ Miguel A. Desdin     By:   /s/ Michael
T. McDonnell Date: September 30, 2011       Title: President and Chief Executive
Officer      

 

Date: September 30, 2011